DETAILED ACTION
This action is pursuant to the claims filed on December 14, 2021. Claims 1-7 and 9-20 are pending. Claim 8 is canceled. A final action on the merits of claims 1-7 and 9-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11, ln. 9-10 recites “the flexure”. However, there is insufficient antecedent basis for said limitation. 
Claims 12-20 are rejected by virtue of their dependency on independent claim 11.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 9 & 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schlesinger et al. (hereinafter ‘Schlesinger’, U.S. PGPub. No. 2007/0265503). 
In regards to independent claim 6, Schlesinger discloses a surgical catheter ([0002]: medical instrument for minimally invasive interventions, see exemplary catheter 6 in Fig. 5A-5D), comprising: a catheter tip assembly (distal flexible section 8) coupled to a distal end of a catheter body (distal end of proximal portion 7), wherein the catheter tip assembly comprises a catheter tip (tip of catheter), a flexing structure (portion 8 is configured to steer or bend, [0032]); and a multi-core fiber (fiber bundle 13 as shown in Fig. 7, [0040]) comprising a plurality of cores (fiber cores 14 in Figs. 7 & 8) and a distal end (distal end interpreted as part/portion located distally away from the center of the multi-core fiber of the fiber cores 14), wherein each of the cores extends from a proximal end to a distal portion of the multi-core fiber (fiber bundle 13 in Fig. 7 extends from proximal to distal end of the catheter body 33), wherein each of the plurality of cores comprises a fiber Bragg 
In regards to claims 9 & 10, Schlesinger discloses that each of the plurality of cores comprises a plurality of fiber Bragg gratings ([0008]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger in view of Hindricks et al. (hereinafter ‘Hindricks’, U.S. PGPub. No. 2004/0181138), further in view of Leo et al. (hereinafter ‘Leo’, U.S. PGPub. No. 2008/0294144).
In regard to independent claim 1 and claims 4 & 5, Schlesinger discloses a medical device flexing structure assembly (catheter 1 in Fig. 1) comprising: a multi-core fiber (fiber bundle 13 in Fig. 7, 8 and 12G & 12H) comprising a plurality of cores (fiber cores 14 in Fig. 7, 8) and a distal end (distal end interpreted as part/portion located distally away from the center of the multi-core fiber of the fiber cores 14), wherein each of the cores extends from a proximal end to a distal portion of the multi-core fiber (Figs. 4A, 4B, 5A and 5B illustrates that the fiber 12 in Fig. 6 or fiber bundle 13 in Fig. 7 extends from proximal to distal end of the catheter body 33), wherein each of the plurality of cores comprises a fiber Bragg grating ([0008]: “the optical fiber comprises multiple fiber cores, each core including one or more Bragg gratings”), wherein a flexing structure comprising a central axis, wherein the flexing structure is configured to bend in response to an external force (catheter body 33 bends in response to steering mechanism 32 as shown in exemplary Figs. 3B and 3C), wherein the distal end of the multi-core fiber is disposed claims 4 and 5).
However, Schlesinger is silent as to the flexing structure comprising at least one slot.
Hindrick discloses providing a plurality of slots along a flexing structure (notches 44a in Figs. 5 and 6 along shaft 14) to enhance the ability of the device to deflect or bend within a predetermined plane ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flexing structure of Hindrick and provide a plurality of slots so that the slots enhances the ability of the medical device to deflect or bend within a predetermined plane ([0021]).   
However, Schlesinger/Hindrick combination fails to disclose an electrode adjacent a distal end of the flexing structure, wherein the distal end of the multi-core fiber is disposed within the electrode and held in tension within the electrode.
Leo teaches a force sensing ablation catheter comprising an ablation electrode at a distal end of the catheter (see Fig. 16). Specifically, Leo teaches providing each of  a strain sensing elements formed from an optical fiber constrained or affixed into a corresponding recess of the ablation electrode (distal end of the optical fiber 44 is disposed and affixed to the recess 234 of the ablation head 144 as shown in Fig. 16, [0023], [0108]). Given that Schlesinger explicitly 
In regard to claims 2 and 3, Schlesinger further discloses that the plurality of cores comprises three cores but contemplates having multiple cores ([0040]). Furthermore, Schlesinger discloses that the fiber and its cores may be used to determine the temperature and/or deflection of the catheter ([0034]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide an additional core, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Providing an additional core allows for the multi-fiber bundle to experience four different degrees of tension and/or compression in accordance with the bending or steering configuration of the catheter and calculate a more accurate three-dimensional spatial deflection of the catheter and also for temperature sensing ([0040]-[0041]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger, and further in view of Leo et al. (hereinafter ‘Leo ‘049’, U.S. PGPub. No. 2006/0200049).
In regards to claim 7, Schlesinger discloses the invention substantially as claimed in claim 6 and discussed above. 
However, Schlesinger fails to disclose the catheter tip comprises a plurality of irrigation ports.
Leo ‘049 teaches a catheter comprising a catheter tip (catheter in Fig. 1) wherein the catheter tip comprises a plurality of irrigation ports (irrigation ports 34 in Fig. 14). Leo explains that providing irrigation ports to deliver cooling solutions such as saline to the distal tip of the catheter during operation allows the electrodes to be cooled and better control ablation of tissue ([0133]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the catheter tip of Schlesinger combination and incorporate a plurality of irrigation ports as taught by Leo ‘049, thereby arriving at the claimed invention. Providing a plurality of irrigation ports on or adjacent to cathters for minimally invasive treatment for cooling or cleaning is well-known in the art and involves routine skilled in the art. 
Claim 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbecher et al. (hereinafter ‘Heimbecher’, U.S. PGPub. No. 2014/0364848) in view of Schlesinger.
In regard to independent claim 11 and claims 12 & 13, Heimbecher discloses a surgical catheter (ablation catheter 20 in Fig. 1) comprising: a catheter tip assembly coupled to a distal end of a catheter body (tip 148 coupled to a distal end of a shaft 150), wherein the catheter tip assembly comprises an electrode (electrode 148), a ferrule (element that supports the electrode stem 68 as best shown in Fig. 3), and a plurality of fibers (Fig. 9 illustrates a pair of optically interactive elements 144 for sensing contact), and a proximal end of the electrode is claims 12 & 13).
However, Heimbecher does not disclose each of the plurality of fiber comprises a plurality of cores, wherein the cores extends from a proximal end to a distal portion of the multi-core fiber. 
Schlesinger teaches a surgical catheter (catheter 1 in Fig. 1) comprising a plurality of fibers (fibers 12 as shown in Fig. 6 and 12A-12F) similar to Heimbecher arrangement or alternatively, a multi-core fiber (fiber bundle 13 in Figs. 7 and 8) comprising a plurality of cores (fiber cores 14 in Fig. 7; see Fig. 12H), wherein the cores extend from a proximal end to a distal portion of the multi-core fiber ([0040]-[0042]) and the core comprising at least one fiber Bragg grating  ([0007]-[0008]: “the optical fiber comprises multiple fiber cores, each core including one or more Bragg gratings”). Schlesinger explains that the multi-core fiber arrangement allows for the individual core to experience different degrees of tension and/or compression in accordance with the bending or steering configuration of the catheter which is used to calculate or determine a geometric configuration of the optical fiber and the position of the catheter. Furthermore, Schlesinger teaches that the multi-core fiber is attached to a surface of a distal end of a catheter tip (as shown in Figs. 5A-5D, the fiber is radially in contact with the inner surface of the distal end of the catheter tip). 
Given that Heimbecher discloses that the position of the optical fibers (sensor 144) of Heimbecher may be within the electrode (148) while the optically interactive surface (146) is within the distal end of a shaft (150) as discussed in paragraph [0090] and Schlesinger teaches fixing the multi-core fiber to the distal end of the catheter tip, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to easily modify the catheter of Heimbecher and substitute the multi-core fiber comprising the fiber Bragg grating of Schlesinger so that it is disposed within the electrode and in contact with a surface of a distal end of the catheter tip. Doing so allows for three dimensional spatial deflection of the catheter body ([0040]-[0042]). 
In regards to claim 14, Heimbecher further discloses an encasement tube surrounding a distal portion of the multi-core fiber (the modified sensor/multi-core fiber 144 is surrounded by a tubular structure as shown in Fig. 9).
In regards to claim 15 and 16, Heimbecher further discloses the encasement tube comprises a thin wall at a first axial position of the encasement member and a thick wall at a second axial position of the encasement member (sensor 144 is surrounded by tube 150 & the tubular structure surrounding and axially in contact with 144 as shown in Fig. 9; it is noted that providing the distal ends of the sensor 144 in tubular structure would necessarily minimize buckling).
In regard to claims 17 and 18, Heimbecher further discloses wherein at least one of the plurality of cores is configured for shape sensing ([0090]: sensor 144 is capable of determining the force applied to member 148; [0088]: the sensor enables force detection along the longitudinal axis and laterally (stretching and compression and bending); Schlesinger: [0040]-[0042]). Furthermore, Schlesinger discloses that the fiber and its cores may be used to determine 
In regard to claim 19 and 20, Heimbecher further discloses wherein the electrode comprises at least one deformation mechanism which is configured to allow the electrode to deform with a spring constant (electrode 66 is engaged by a spring 70 for movement along a longitudinal axis 72 extending through electrode 66 as shown in Fig. 3, [0074]).
Response to Arguments
Applicant’s Remarks filed on December 14, 2021 is fully acknowledged. 
Applicant failed to address the outstanding antecedent basis for the limitation, “the flexure” in claim 11, lns. 9-10. Appropriate correction is required in the next submission.
35 U.S.C. 103
With respect to independent claim 1 and claims 2-5, Applicant’s newly added claim limitation reciting in part, “an electrode adjacent a distal end of the flexing structure… wherein the multi-core fiber is held in tension within the tip electrode” overcomes the 35 U.S.C. 103 rejection in view of Schlesinger, Hindricks and alternatively, Townsend. Upon further consideration, a new ground of rejection is made above in view of Leo et al. (U.S. PGPub. No. 2008/0294144). Leo, in teaching, an optical fiber constrained or affixed into a corresponding 
In regards to independent claim 6 and claims 9-10, Applicant’s newly added claim limitation which was previously indicated as allowable in claim 8 has been fully considered. However, it is noted that the new independent claim 6 is broader in scope since the claim no longer requires the distal portion of the multi-core fiber being configured to immerse within a flowed irrigant. Accordingly, a new ground of rejection has been made above as being anticipated by Schlesinger.  
In regards to claim 7, a new ground of rejection has been made in view of a new ground of rejection of independent claim 6.
In regards to independent claim 11 and claims 12-20, Applicant’s argument that Heimbecher et al. (U.S. PGPub. No. 2014/0364848) and Schlesinger fail to disclose, teach, or suggest a newly added claim limitation reciting in part, “wherein a distal portion of the multi-core fiber passes through an interior portion of the flexure, wherein the distal end of the multi-core fiber is disposed within the electrode, wherein the distal end of the multi-core fiber is in contact with a surface of a distal end of the catheter tip, wherein the fiber Bragg grating is disposed within the catheter tip” has been fully considered. Upon a further consideration of Heimbecher and Schlesinger references, it is the Examiner’s position that the combination discloses the claimed invention. Given that Heimbecher discloses that the position of the optical 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/7/2022